Case 1:21-cv-00165-DLC Document 29-24 Filed 02/23/21 Page 1 of 4




                EXHIBIT X
2/23/2021                                            Case 1:21-cv-00165-DLC Document   29-24
                                                                                Symptoms          Filed| CDC
                                                                                         of Coronavirus   02/23/21 Page 2 of 4




        COVID-19




     Symptoms of Coronavirus
     Updated Feb. 22, 2021                   Print




        What you need to know                                                                                Coronavirus Self-Checker
            ●   Anyone can have mild to severe symptoms.                                                    A tool to help you make decisions on
                                                                                                             when to seek testing and medical care
            ●   Older adults and people who have severe
                underlying medical conditions like heart or lung                                               Get Started       About the Tool
                disease or diabetes seem to be at higher risk for
                developing more serious complications from
                COVID-19 illness.




     Watch for symptoms
     People with COVID-19 have had a wide range of symptoms reported – ranging from mild symptoms to severe illness.
     Symptoms may appear 2-14 days after exposure to the virus. People with these symptoms may have COVID-19:

        ●    Fever or chills
        ●    Cough
        ●    Shortness of breath or di culty breathing
        ●    Fatigue
        ●    Muscle or body aches
        ●    Headache
        ●    New loss of taste or smell
        ●    Sore throat
        ●    Congestion or runny nose
        ●    Nausea or vomiting
        ●    Diarrhea


     This list does not include all possible symptoms. CDC will continue to update this list as we learn more about COVID-19.



        When to seek emergency medical attention
        Look for emergency warning signs* for COVID-19. If someone is showing any of these signs, seek emergency medical care
        immediately:

            ●   Trouble breathing
https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html                                                                             1/3
2/23/2021                                           Case 1:21-cv-00165-DLC Document   29-24
                                                                               Symptoms          Filed| CDC
                                                                                        of Coronavirus   02/23/21 Page 3 of 4
                                          g

             ●   Persistent pain or pressure in the chest
             ●   New confusion
             ●   Inability to wake or stay awake
             ●   Pale, gray, or blue-colored skin, lips, or nail beds, depending on skin tone
        *This list is not all possible symptoms. Please call your medical provider for any other symptoms that are severe or
        concerning to you.


        Call 911 or call ahead to your local emergency facility: Notify the operator that you are seeking care for someone who has
        or may have COVID-19.




     Caring for yourself or others
        ●     How to protect yourself
        ●     How to care for someone who is sick
        ●     What to do if you are sick




        What is the di erence between In uenza (Flu) and COVID-19?
        In uenza (Flu) and COVID-19 are both contagious respiratory illnesses, but they are caused by di erent viruses. COVID-19
        is caused by infection with a new coronavirus (called SARS-CoV-2), and u is caused by infection with in uenza viruses.

        COVID-19 seems to spread more easily than u and causes more serious illnesses in some people. It can also take longer
        before people show symptoms and people can be contagious for longer. More information about di erences between
         u and COVID-19 is available in the di erent sections below.


        Because some of the symptoms of u and COVID-19 are similar, it may be hard to tell the di erence between them
        based on symptoms alone, and testing may be needed to help con rm a diagnosis.

        While more is learned every day about COVID-19 and the virus that causes it, there is still a lot that is unknown . This
        page compares COVID-19 and u, given the best available information to date.




        Digital Resources




            Symptoms of COVID-19                                           Symptoms of COVID-19                    Symptoms of COVID-19:                S
            (PDF)                                                          (Video)                                 ASL (Video)                          G
                                                                           Symptoms can include fever, cough and   American Sign Language Video about
            Patients with COVID-19 have                                                                                                                 H
                                                                           shortness of breath.                    symptoms.
            experienced mild to severe respiratory                                                                                                      d
            illness.




https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html                                                                                    2/3
2/23/2021                                           Case 1:21-cv-00165-DLC Document   29-24
                                                                               Symptoms          Filed| CDC
                                                                                        of Coronavirus   02/23/21 Page 4 of 4


        More Information


        Older Adults
                                                                                         Healthcare Professionals

        People at Increased Risk
                                                                                         COVID-19 and Seasonal Allergies FAQs

        Travelers
                                                                                         COVID-19 in Children and Teens




                                                                                                                                Last Updated Feb. 22, 2021




https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html                                                                                     3/3
